Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a method of an embodiment of the present invention, providing resiliency in a telephony communication system, classified in class 718, subclass 105, G06F 9/5083.
II.	Claims 5-8, drawn to a system of  another embodiment of the present invention, providing load-balancing for a service that manages a plurality of resources, classified in class 718, subclass 103, G06F 3/1263.
III.	Claims 9-10, drawn to a system of  another embodiment of the present invention, providing resiliency with respect to a potential loss of an Kafka cluster, classified in class 718, subclass 102, G06F 1/329.
This application contains claims directed to the following patentably distinct species: group I including claims 1-4 group II including clams 5-8 and group III claims 9-10.
The species are independent or distinct because each group of claims having corresponding distinct structures as explained above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Aforementioned, the species are independent or distinct because group I providing resiliency in a telephony communication system is distinct from group II providing load-balancing for a service that manages a plurality of resource and group III providing resiliency with respect to a potential loss of an Kafka cluster. 
There is a search and/or examination burden: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with James Gromada on 02/01/2022, an election was made without traverse to prosecute the invention of group 1, claims 1-4.  Claims 5-10 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is the inclusion of the limitation, “transmitting, by the at least one processor to the client, a first Uniform Resource Locator (URL) that includes information for facilitating a client access to the first resource in the first data center, when the first resource becomes unavailable in the first data center and available in a second data center, transmitting, by the at least one processor to the second data center, a subscribe message for facilitating a client access to the first resource in the second data center, and when the client access to the first resource becomes available in at least one from among the first data center and the second data center, transmitting, by the at least one processor to the client, a second URL that includes information for facilitating the client access to the first resource in the available at least one from among the first data center and the second data center” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.

Brooker et al. (US 10200301) discloses “scene 104 illustrates that availability zone 110 is unavailable 190. Therefore, requests for resource A 152 may no longer be serviced, as there is not resource controller available for resource A 152. A similar fate would befall resource C, if instead availability zone 120 were unavailable. Logical control group 174, however, may provide a resource controller, resource controller B 146, which is still available to service requests for resource B 170” (col. 3, lines 57-63) and “To perform a network-based services request, a network-based services client may assemble a message including the request and convey the message to an addressable endpoint (e.g., a Uniform Resource Locator (URL)) corresponding to the 
Moses (US 10,503,613) discloses “, if a backup resource should be returned, then the request may be forwarded to a surrogate handler running on the proxy server 108; otherwise, the request may be forwarded to the content sources 118” (col. 10, lines 26-30). 
Herle et al. (US 10,917,358) discloses “Upon receiving an indication of successful execution of the backup automation and a location (e.g., a URI) of the backup copy 266, the CBS 234 of the data center 18B executes a database restore automation, which adds data from the backup copy 266 to database servers 104A and 104B of the target instance 102B” (col. 14, lines 36-41).

Each of prior arts of the records teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-4 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/24/2022